Citation Nr: 1522125	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  11-20 512	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative disc disease (DDD) of L4-L5.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

As a procedural matter, the Veteran also separately appealed the issue of an increased evaluation for coronary artery disease.  In March 2013, he was notified that the disability was being increased to 100 percent which was considered a full grant of the benefit.  As he subsequently has given no indication that he wished to continue this appeal and he indicated that he was satisfied with the 100 percent rating, the Board finds this issue is not on appeal. 


FINDING OF FACT

On March 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of these appeals as to tinnitus and DDD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn these appeals and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals are dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


